Case 3:17-cv-01104-VLB Document 82-23 Filed 05/15/19 Page 1 of 15




                  Exhibit 24
      Case 3:17-cv-01104-VLB Document 82-23 Filed 05/15/19 Page 2 of 15




                                         SUSAN BYRNE
                                   CURRICULUM VITAE AUGUST 2015

ADDRESS AND CONTACT INFORMATION
  82-90 Wall Street, Room 205
  New Haven, CT 06520
  (203) 432-1162
  susan.byrne@yale.edu

EDUCATION

      Ph.D. Hispanic and Luso-Brazilian Literatures, Graduate School, CUNY, 2004
             Dissertation title: El Corpus Hermeticum y tres poetas españoles: Francisco de Aldana,
             fray Luís de León y San Juan de la Cruz. Conexiones léxicas y semánticas entre la
             filosofía hermética y la poesía española del siglo XVI.

      M.Phil. Hispanic and Luso-Brazilian Literatures, Graduate School, CUNY, 2001

      B.A., Summa Cum Laude, Hunter College, CUNY, 1996
              Majors: Spanish and Anthropology

ACADEMIC APPOINTMENTS

      Yale University, Assistant Professor, 2008-2013; Associate Professor (on term), 2013 to present
      State University of New York at Oneonta, Assistant Professor (tenure-track), 2006-2008
      Fordham University, Clinical Assistant Professor, 2004-2006
      Graduate School, CUNY, Language Reading Program, Lecturer, 2004 and 2006
      Brooklyn College, CUNY, Instructor, 2003-2004
      Hunter College, CUNY, Adjunct Lecturer, 1998-2001 and 2002-2003; Instructor 2001-2002

COURSES TAUGHT*                 *[unless otherwise noted, undergraduate level]

      Italo-Hispanic Neoplatonism, Yale (doctoral level)
      Romancero, Yale
      The Picaresque Novel, Yale (undergraduate) and Brooklyn (masters level)
      Comedia/ Golden Age Theater, Yale (doctoral, undergraduate and freshmen seminar levels)
      Novels in Renaissance Spain, Yale (doctoral level)
      Love in the Literature of Medieval Spain, Yale (doctoral level)
      Law and Literature, Yale
      Studies in Spanish Literature I, Yale and SUNY Oneonta
      Studies in Spanish American Literature I, Yale
      Freshman Seminar: Introduction to Spanish Literature, Yale
      Composition & Analysis, Yale
      Don Quijote, SUNY Oneonta
      Cervantes’ Novelas ejemplares, SUNY Oneonta



                                                                                                        1
                            INITIAL DISCOVERY PROTOCOLS                                        P5110
     Case 3:17-cv-01104-VLB Document 82-23 Filed 05/15/19 Page 3 of 15




     Spanish Civilization/ Culture, SUNY Oneonta and Brooklyn
     Spanish for Business, SUNY Oneonta
     Introduction to Hispanic Literature, Fordham
     Readings in Modern Spanish Literature, Hunter
     Readings in Modern Spanish American Literature, Hunter
     Survey of Spanish American Theater, Hunter
     Translation course (Spanish to English) Graduate School, CUNY (doctoral and masters level)
     Spanish Language, Grammar and Culture, all levels, SUNY Oneonta, Fordham, Brooklyn, Hunter

HONORS, AWARDS AND RECOGNITION

     2015-2017: Elected Discipline Representative for Hispanic Literature of the Renaissance Society
            of America
     2014-2017: Elected Vocal to the Junta Directiva of the Asociación Internacional Siglo de Oro
     2014-2016: Elected Member of the Executive Council, Cervantes Society of America
     2014-2016: (Two) Faculty Research Grants for project From Law to Literature: MacMillan
            Center, Yale; A. Whitney Griswold, Yale
     2014: Publication Grant for Ficino in Spain, Hilles Publication Fund, Yale
     2011-2013: (Two) Faculty Research Grants for project Ficino in Spain: A. Whitney Griswold
            Fund, Yale; Research Fellow in International and Area Studies, MacMillan Center, Yale
     2011: Publication Grant for Law and History in Cervantes' Don Quixote, Hilles Publication Fund,
            Yale
     2010-2011: Morse Fellowship, Yale University
     2009-2010: Fellow, Whitney Humanities Center, Yale; (two) Faculty Research Grants for project
            Law and History in Cervantes: MacMillan Center, Yale; A. Whitney Griswold, Yale
     2007-2008: Phi Sigma Iota; Provost Faculty Development Funds, SUNY Oneonta
     2006-2007: Provost Faculty Development Funds, SUNY Oneonta; Campus Professional
            Development Committee Individual Development Award, SUNY Oneonta
     1996-2004: Graduate School University Fellowship, Program in Hispanic and Luso-Brazilian
            Languages and Literatures, CUNY
     1996: Phi Beta Kappa; Miguel de Cervantes Award, Department of Romance Languages, Hunter
            College, CUNY; Who's Who Among Students in American Universities and Colleges

EDITORIAL AND ADVISORY BOARDS

     2015-2017: Renaissance Quarterly
     2014-2016: Cervantes: Bulletin of the Cervantes Society of America

ADMINISTRATIVE EXPERIENCE

     Director of Undergraduate Studies in Spanish, Department of Spanish & Portuguese, Yale: 2009-
             2010, and 2011-2015
     Chair of Undergraduate Curriculum Committee on Spanish, Yale: 2009-2010, and 2011-2015




                                                                                                  2
                           INITIAL DISCOVERY PROTOCOLS                                      P5111
     Case 3:17-cv-01104-VLB Document 82-23 Filed 05/15/19 Page 4 of 15




PUBLICATIONS


BOOKS AUTHORED
     Ficino in Spain. Toronto: University of Toronto Press, 13 July 2015.

     Law and History in Cervantes' Don Quixote. Toronto: University of Toronto Press, 24 September
     2012. Reprinted, May 2013. Paperback, August 2013, Kindle, August 2013.

             Reviews: Edward Friedman in Choice Reviews Online 50.8 (April 2013); Frederick de
             Armas in Revista de Estudios Hispánicos (June 2013) 342-44; J.A.G. Ardila in Bulletin of
             Hispanic Studies 90.7 (2013) 867-69; Barbara Simerka in Renaissance Quarterly 66.4
             (Winter 2013) 1493-95; Edward Friedman in Cervantes 33.2 (Fall 2013) 217-19; Laurent
             de Sutter in Law and Literature 26.1 (2014) 117-26; Eric Graf in Modern Philology 112.1
             (August 2014) 49-53; Shannon Polchow in Hispania 97.3 (September 2014) 510-11

             Podcast interview: Siobhan Mukerji, http://newbooksinlaw.com/2015/01/29/susan-byrne-
             law-and-history-in-cervantes-don-quixote-university-of-toronto-press-2013/, 29 January
             2015

             Newpaper interview: El Comercio, Lima, Perú, 19 May 2015

     El Corpus Hermeticum y tres poetas españoles: Francisco de Aldana, San Juan de la Cruz y fray
     Luís de León. Conexiones léxicas y semánticas entre la filosofía hermética y la poesía española
     del siglo XVI. Newark, DE: Juan de la Cuesta, 15 March 2007.


ARTICLES PUBLISHED IN REFEREED JOURNALS AND VOLUMES

     “Chapter 2. Constitutions.” A Cultural History of Law in the Early Modern Age (1500-1680). Ed.
              Peter Goodrich. London: Bloomsbury Academic. [forthcoming, 2017]
     “Intellectual Life in the Spanish Renaissance.” Co-authors. Susan Byrne and Lía Schwartz. A
              Companion to the Spanish Renaissance. Series. RSA Texts and Studies. Ed. Hilaire
              Kallendorf. Brill. [submitted, forthcoming, 2017]
     “Reason of State in Cervantes Republic: Don Quijote II, 1.” eHumanista/Cervantes 31 (2015).
              Special issue on the Quijote of 1615.
     “Coloquio, murmurar, canes muti: Cervantes y los jesuitas.” Un paseo entre los centenarios
              cervantinos. Numero monográfico especial sobre Cervantes. Eds. Robert Lauer and
              Caterina Ruta. Cuadernos AISPI [Associazione Ispanisti Italiani]: Estudios de lenguas y
              literaturas ibéricas 5 (2015) 81-95.
     “Las repúblicas platónica, aristotélica y cervantina a la luz del corregidor Castillo de Bobadilla.”
              La autoridad de la Antigüedad. Autoridad y poder IV. Ed. Christoph Strosetzki. Madrid:
              Universidad de Navarra/ Iberoamericana/ Vervuert, 2014. 49-71.
     “Cuestionamiento del hermetismo ficiniano en un manuscrito escurialense del siglo XV.” Bulletin
              of Spanish Studies 89.2 (March 2012) 173-92.
     “On the Question of Ficino in Spain: From Platonic Theology to Philography.” Recent Studies on
              Ficino. Eds. Valery Rees and James Snyder. Leiden: Brill. [submitted 2012, forthcoming]


                                                                                                       3
                            INITIAL DISCOVERY PROTOCOLS                                          P5112
     Case 3:17-cv-01104-VLB Document 82-23 Filed 05/15/19 Page 5 of 15




     “Cervantes and the Histories of Paolo Giovio: Translators and Truths.” Cervantes XXIX.2 (Fall
            2009) 173-89.
     “Cervantes' Don Quijote as Legal Commentary.” Cervantes XXVII.2 (Fall 2007) 81-104.
     “Neostoic Pyrotechnics in Franciso de Aldana and San Juan de la Cruz.” Caliope 11.1 (Fall 2005)
            87-103.
     “¿Por qué una niña de nuef años?: la edad de razón y la razón del poeta del CMC.” La corónica
            31.1 (Fall 2002): 5-17.


ARTICLES PUBLISHED IN CONFERENCE PROCEEDINGS

     “Las leyes en el Quijote, de 1605 a 1615.” Autour de Don Quichotte de Miguel de Cervantes:
             Hommage à Augustin Redondo et à Jean Canavaggio. Ser. Travaux du CRES. Eds.
             Hélène Tropé and Philippe Rabaté. Paris: Université Paris 3 Sorbonne Nouvelle, 2015.
             123-30.
     “Cervantes y Castillo de Bobadilla.” Comentarios a Cervantes: Actas selectas del VIII Congreso
             Internacional de la Asociación de Cervantistas, Oviedo, 11 al 15 de junio de 2012. Eds.
             Emilio Martínez Mata y María Fernández Ferreiro. Asturias: Fundación María Cristina
             Masaveu Peterson, 2014. 356-67.
     “Ficinian Sun Imagery in Renaissance Spanish Letters.” The Republic of Letters and the Empire
             of the Two Worlds: Culture and Society in Baroque Spain. Actas, New York Conference,
             September 14-16, 2010. NY: Hispanic Society of America. [in press]
     “Aspectos histórico-jurídicos en las obras de Miguel de Cervantes.” Compostella Aurea. Actas
             del VIII Congreso de la Asociación Internacional Siglo de Oro (AISO), Santiago de
             Compostela, 7 al 11 de julio de 2008. 3 vols. Eds. Antonio Azaustre Galiana and
             Santiago Fernández Mosquera. Santiago: Servizo de Publicacións e Intercambio
             Científico da Universidade de Santiago de Compostela, 2011. 2:109-116.
     “Miguel de Cervantes y Paolo Jovio: los caballeros antiguos y modernos y el de la Mancha.”
             Actas del XVI Congreso de la Asociación Internacional de Hispanistas, 9 al 13 de julio
             de 2007, París. 3 vols. Eds. Pierre Civil y Françoise Crémoux. Madrid: Iberoamericana,
             2010. 3:72-82.
     “El léxico del hermetismo en algunos versos de San Juan de la Cruz y Francisco de Aldana.”
             Edad de Oro Cantabrigense: Actas del VII Congreso de la Asociación Internacional
             Siglo de Oro, Robinson College, Cambridge, 18 al 22 de julio de 2005. Ed. Anthony
             Close. Madrid: Iberoamericana Vervuert, 2006. 129-35.


PUBLISHED REVIEWS

     In Renaissance Quarterly (Winter 2015). Review of Stephen Rupp, Heroic Forms: Cervantes and
            the Literature of War (Toronto: University of Toronto Press, 2014).
     In Cervantes (Fall 2015). Review of Michael Scham, Lector Ludens: The Representation of
            Games & Play in Cervantes (Toronto: University of Toronto Press, 2014).




                                                                                                       4
                           INITIAL DISCOVERY PROTOCOLS                                       P5113
      Case 3:17-cv-01104-VLB Document 82-23 Filed 05/15/19 Page 6 of 15




      In Revista de Estudios Hispánicos 49.1 (2015). Review of Barbara Fuchs, The Poetics of Piracy
              (Philadelphia: University of Pennsylvania Press, 2013).
      In Bulletin of Spanish Studies 91.5 (2015). Review of Objects of Culture in the Literature of
              Imperial Spain. Eds. Mary E. Barnard and Frederick A. de Armas. (Toronto: University
              of Toronto Press, 2013).
      In Journal of Spanish Cultural Studies 13.3 (2012). Review of Michael Armstrong-Roche,
              Cervantes' Epic Novel: Empire, Religion, and the Dream Life of Heroes in Persiles
              (Toronto: University of Toronto Press, 2009).
      In Iberoamericana. América Latina, Portugal, España. Notas. Reseñas Iberoamericanas.
              Literatura, sociedad, historia (2010). Review of Autoridad y poder en el Siglo de Oro.
              Eds. Ignacio Arrellano, Cristoph Strosetzki and Edwin Williamson (Frankfurt am Main:
              Vervuert, 2009).


PUBLISHED TRANSLATIONS

      “The Epigraphs in La Celestina: Titles, Subtitles, Rubrics, Arguments.” TEXT 14 (2002): 139-
              168. [Patrizia Botta, "Los epígrafes en La Celestina: títulos, subtítulos, rúbricas,
              argumentos."]
      Galician Generation of the Eighties. Three poets: Zulio L. Valcárcel, Pilar Pallares, Ramiro
              Fonte. Ed. Luciano Rodríguez. Trans. Cuesta, Byrne, Schinaider, Villa, Ruth. A Coruña:
              Universidade Da Coruña, 1999.


PUBLISHED RESEARCH

      “El hispanismo en el mundo. Estados Unidos.” Boletín of the Asociación Internacional de
      Hispanistas
      Bibliografía: publications in studies of Hispanic literature in the United States, 2002-2012.
      Crónica: research directions and trends in studies of Hispanic literature, as evidenced in
              conference proceedings and journal publications in the United States, 1999-2012.


INVITED LECTURES AND PAPERS DELIVERED

INVITED LECTURES – INTERNATIONAL

      “El cervantismo en los Estados Unidos.” Round Table, Asociación de Cervantistas, São Paulo,
              Brazil, 3 July 2015.
      “La razón de estado cervantina: Don Quijote II, 1.” Invited colloquium paper, Lima, Perú, 14
              May 2015.
      “Las leyes en el Quijote, de 1605 a 1615.” Invited colloquium paper, Autour de Don Quichotte de
              Miguel de Cervantes: Hommage à Augustin Redondo et à Jean Canavaggio.
              Bibliothèque Mazarine et Collège d'Espagne, Paris, France, 15-17 January 2015.
      “Encuentro de Investigadores sobre «Prosa».” Asociación Internacional Siglo de Oro, Università
              Ca Foscari, Venice, Italy, 14-18 July 2014.



                                                                                                       5
                             INITIAL DISCOVERY PROTOCOLS                                          P5114
      Case 3:17-cv-01104-VLB Document 82-23 Filed 05/15/19 Page 7 of 15




      “Las repúblicas platónica, aristotélica y cervantina a la luz del corregidor Castillo de Bobadilla.”
              La autoridad de la antigüedad. Düsseldorf, Germany, 30 November 2012.
      “Cervantes: historia, ley y novela.” Invited colloquium paper. Ortodoxia y heterodoxia en
              Cervantes. Asociación de Cervantistas, Münster, Germany, 2 October 2009.
      “Ecos de Marsilio Ficino en la poesía española del siglo XVI.” Invited colloquium paper. Book
              presentation: Las cartas de Marsilio Ficino. Vol. 1. Speakers: Clement Salaman
              (Oxford), Arthur Farndell (Cambridge), Susan Byrne (Yale), Isabel Ordieres (Alcalá de
              Henares). Organizer. Fátima Macho, Esq. Círculo de Bellas Artes, Madrid, Spain, 21
              October 2009.


INVITED LECTURES – UNITED STATES

      “The Double Venus in Cervantes' La fuerza de la sangre.” First Biennial Cervantes
              Symposium of the North East. New York City, 19 November 2015. [upcoming]
      “‘Essentiae’ en Ficino y en el Quijote (II, 16): las letras y la preceptiva cervantina.” La obra de
              Cervantes ayer y hoy. Su presencia en las letras hispánicas. Symposium, Graduate
              Center, CUNY, NYC, 11 September 2015. [upcoming]
      “Poetics and Reality of the Curious Philosopher: From Ficino to Gracián.” Curiosity and
              Modernity in Early Modern Spain. Organizer. Marina S. Brownlee. Princeton University,
              4 April 2015.
      “Reason of State in Cervantes' Republic.” Chicago Cervantes Symposium. Instituto Cervantes,
              Chicago, 26 April 2013.
      “A Fictitious Volume in the Library of Phillip II: Rabbi Samuel and the Pimander.” The Republic
              of Letters and the Empire of the Two Worlds: Culture and Society in Baroque Spain.
              University of Nottingham, CUNY Graduate Center, The Hispanic Society of America,
              Instituto Cervantes New York, 14-16 September 2010.
      “Cervantes, Baeza, Giovio: History, Law, Novel.” Renaissance Seminar, Wesleyan Univ., 2 April
              2009.



CONFERENCE PAPERS

      “Metaphysical Curiosity in Baltasar Gracián’s Criticón.” Renaissance Society of America,
              Boston, 31 March-2 April 2016 [upcoming].
      “Las armas y letras (leyes) cervantinas, de 1605 a 1615.” Panel Title: El Quijote y los procesos de
              enunciación. Chair. Susan Byrne. Asociación de Cervantistas, São Paulo, Brazil, 29 June
              2015.
      “The spiritus in Spain.” Panel title: Marsilio Ficino IV – Reception Studies. Chair: Denis
              Robichaud, University of Notre Dame. Renaissance Society of America, 27 March 2015,
              Berlin, Germany.
      “Ficino and Plato in Cervantes' Galatea.” Panel Title: Renaissance Pastoral: The "Third" Genre
              Revisited II. Organizer and Chair: Alexandra Coller, Lehman College, CUNY.
              Renaissance Society of America, New York, 27-29 March 2014.



                                                                                                             6
                             INITIAL DISCOVERY PROTOCOLS                                           P5115
Case 3:17-cv-01104-VLB Document 82-23 Filed 05/15/19 Page 8 of 15




“Ficino y Cervantes: el amor perfecto, obligado y platónico.” Panel title: Literatura española del
        Siglo de Oro. Chair: Florencia Calvo, Universidad de Buenos Aires. Asociación
        Internacional de Hispanistas, Buenos Aires, Argentina, 18 July 2013.
“Why Don Quijote needs to 'desfacer fuerzas' in the episode of the Galley Slaves.” Panel title:
        Itineraries of Genre in the Writings of Cervantes. Organizer: Cervantes Society of
        America. Renaissance Society of America, San Diego, 5 April 2013.
“Cervantes y Castillo de Bobadilla.” Panel title: Quijote. Chair. María Stoopen Galán,
        Universidad Nacional Autónoma de México. Asociación de Cervantistas, Oviedo, Spain,
        14 July 2012.
“The De vita in Spain.” Panel title: Ficino V: Looking Forward. Organizer. Valery Rees, London
        School of Economic Science. Renaissance Society of America, Washington, D.C., 22
        March 2012.
“Passion, Science, and Transcendence in Plato, Fox Morcillo, and San Juan de la Cruz.” Panel
        title: Passions in Premodern Hispanic Literature (XV-XVII Centuries). Organizer. Sanda
        Munjic, University of Toronto. Modern Language Association, Seattle, WA, 5 January
        2012.
“Ficino en España: Fox Morcillo y Platón.” Panel title: Recepción. Chair: Susan Byrne.
        Asociación Internacional Siglo de Oro, Poitiers, France, 15 July 2011.
“The Authoritative Ficino in Spain.” Panel title: Naples, Spain and England. Organizer. Valery
        Rees, School of Economic Science, London. Renaissance Society of America, Montreal,
        Canada, 25 March 2011.
“El mos hispanicus de Miguel de Cervantes.” Panel title: Cervantes narrador. Chair. Agustín
        Redondo, Sorbonne. Asociación Internacional de Hispanistas, Rome, Italy, 23 July 2010.
“Ficino in Spanish Translation.” Panel title: Ficino IV: Evolving Practices in Translation.
        Organizer & Chair. Valery Rees, London School of Economic Science. Renaissance
        Society of America, Venice, Italy, 9 April 2010.
“Ficino in Spain II: The Dark Side?” Panel title: Ficino: Opponents and Demons. Organizer &
        Chair. Valery Rees, School of Economic Science, London. Renaissance Society of
        America, Los Angeles, CA, 20 March 2009.
“Miguel de Cervantes, Paolo Giovio and Gaspar de Baeza: Polemical History as Fictional
        Fodder.” Panel title: Don Quijote as a Book of History. Chair. Vincent Martin, University
        of Delaware. Organizer. Ana Laguna, Rutgers University. Modern Language Association,
        San Francisco, CA, 28 December 2008.
“Aspectos legales e históricos en Cervantes.” Chair. Elena A. Marcello, Universidad de Castilla-
        La Mancha. Asociación Internacional Siglo de Oro, Compostela de Santiago, Spain, 9
        July 2008.
“Ficino in Spain.” Panel title: Marsilio Ficino V: Sixteenth and Seventeenth Century Perspectives.
        Chair. Christopher Celenza, Johns Hopkins University. Organizer. Valery Rees, London
        School of Economic Science. Renaissance Society of America, Chicago, IL, 5 April
        2008.
“Miguel de Cervantes y Paolo Jovio: los caballeros antiguos y modernos y el de la Mancha.”
        Panel title: Literatura y cultura: Circulaciones literarias entre España e Italia. Chair.
        Aldo Ruffinatto, Università di Torino, Italy. Asociación Internacional de Hispanistas,
        Paris, France, 13 July 2007.



                                                                                                7
                      INITIAL DISCOVERY PROTOCOLS                                         P5116
     Case 3:17-cv-01104-VLB Document 82-23 Filed 05/15/19 Page 9 of 15




     “Ficino, Aldana and Fray Luis de León: Using the Sun to Connect the Sensible and Intelligible
              Worlds.” Panel title: Marsilio Ficino on Lucretian Matter, and His Image of Light in
              Later Poets. Chair. Christopher Celenza, Johns Hopkins University. Organizer. Valery
              Rees, School of Economic Science, London. Renaissance Society of America, Miami,
              FL, 24 March 2007.
     “Literal and Literary Architecture as Legalistic Irony in Don Quijote (I, 3): Why is la capilla
              derribada?” Panel title: Cervantine Architectures. Chair. James Parr, University of
              California, Riverside. Organizer. Fred de Armas, University of Chicago. Modern
              Language Association, Philadelphia, PA, 30 December 2006.
     “These supracelestial plants that are our souls, and the rain of wisdom that nurtures them.” Panel
              title: Marsilio Ficino: Light, Love and Religion. Chair. Christopher Celenza, Johns
              Hopkins University. Organizer. Valery Rees, London School of Economic Science.
              Renaissance Society of America, San Francisco, CA, 23 March 2006.
     “El léxico del hermetismo en algunos versos de San Juan de la Cruz y Francisco de Aldana:
              ‘vestidos los dexó de -su hermosura’ el ‘sobrecelestial Narciso amante.’” Chair. Isaías
              Lerner. Asociación Internacional Siglo de Oro, Cambridge, England, 22 July 2005.
     “Neostoic Motifs in Sixteenth Century Spanish Poetry.” Panel title: Neostoicism in Early Modern
              Europe: A Reconsideration II. Organizer & Chair. Lía Schwartz, Graduate Center,
              CUNY. Modern Language Association, Philadelphia, PA, 29 December 2004.



CONFERENCE PANEL CHAIR/ ORGANIZER

     Cervantes and Shakespeare: Works and Lives in Common? Organizers: Susan Byrne and David
             Boruchoff. Chair: Michael Scham. Presenters: Rachel Eccleston (University of Oregon),
             “Romancing the Queen: Versions of Queen Elizabeth in Cervantes’s La española inglesa
             and Shakespeare’s Cymbeline”; Ariadna García-Bryce (Reed College), “Spectral Rulers
             in Cervantes and Shakespeare”; Marsha Collins (University of North Carolina at Chapel
             Hill), “Problematic Poetics: Mixing it up in Cervantes’s La ilustre fregona and
             Shakespeare’s The Winter’s Tale.” RSA 2016 [upcoming].
     Life Cycles: Pilgrimage, Shipwrecks and Books in Early Modern Spain. Organizers: Susan Byrne
             and David Boruchoff. Chair: Marsha Collins. Presenters: Seth Kimmel (Columbia
             University), “Shipwrecked Books and other Trials of Mediterranean Bibliophilia”; Keith
             David Howard (Florida State University), “Spanish Nationalist Discourse in Martín
             Fernández de Navarrete’s 1825 edition of Christopher Columbus’s Diario del primer
             viaje”; Ignacio Navarette (University of California - Berkeley), “The meaning of
             peregrino in Lope de Vega’s El peregrino en su patria.” RSA 2016 [upcoming].
     Miguel de Cervantes’ Persiles: 1616-2016. Organizers: Susan Byrne and David Boruchoff.
             Chair: Ariadna García-Bryce. Presenters: Mercedes Alcalá-Galán (University of
             Wisconsin - Madison), “Ékfrasis y representación artística en el Persiles: Los retratos
             ambulantes de Auristela”; G. Cory Duclos (Colgate University), “The Road to Rome:
             Mapping Los trabajos de Persiles y Sigismunda”; David A. Boruchoff (McGill
             University), “The Confounding Barbarism of Cervantes’s Persiles.” RSA 2016
             [upcoming].



                                                                                                      8
                            INITIAL DISCOVERY PROTOCOLS                                        P5117
Case 3:17-cv-01104-VLB Document 82-23 Filed 05/15/19 Page 10 of 15




Spanish Letters Under the Catholic Monarchs and Charles I of Spain. Organizers: Susan Byrne
        and David Boruchoff. Chair: Marta Albalá Pelegrín. Presenters: Paul Carranza
        (Dartmouth College), “Gonzalo Fernández de Oviedo between Medieval Modes of
        Memory and Renaissance Antiquarianism”; Ricardo Huaman (University of North
        Carolina at Chapel Hill), “Francisco de Castilla, Boethius and the Search for True
        Happiness”; Carmen Hsu (University of North Carolina at Chapel Hill), “Representing
        Babylon: Peter Martyr of Anghiera’s Embassy to Egypt, 1501-1502.” RSA 2016
        [upcoming].
Hybrid Genres of the Spanish Renaissance. Organizers: Susan Byrne and David Boruchoff.
        Chair: Mercedes Alcalá-Galán. Presenters: Steven Hutchinson (University of Wisconsin -
        Madison), “The Fusing of Genres in Early Modern Spanish Texts on the Maghreb”; Mary
        B. Quinn (University of New Mexico), “Calderón de la Barca’s El laurel de Apolo
        (1658)”; Michael Scham (University of St. Thomas), “Guzmán de Alfarache and the
        Problem of the Picaresque”; Darcy Donahue (Miami University of Ohio), “Writing
        Women's Religious Historiography: Foundation Narratives.” RSA 2016 [upcoming].
El Quijote y los procesos de enunciación. Organizer: Comité Local Organizador. Chair. Susan
        Byrne. Presenters: Artem Serebrennikov (Oxford), “Don Quijote y la falsedad retórica”;
        Valeria Mora Hernández (Pontificia Universidad Católica de Chile), “Sierra Morena:
        aproximaciones a la representación de espacio”; María Dolores Aybar Ramírez
        (UNESPI, Araraquara), “Amor heroico y melancolía: Don Quijote y Cardenio en la sala
        de espejos.” Asociación de Cervantistas, São Paulo, Brazil, 29 June 2015.
Spanish Humanism: Reception of Ancient Poetics and Rhetoric between Spain and Italy (1430-
        1586). Organizer: Marta Albala Pelegrín. Chair: Susan Byrne. Presenters: Rubén Maillo-
        Pozo (SUNY, New Paltz), “Alfonso de Cartagena and George of Trebizond: Two
        Rhetorical Influences in Alfonso de Palencia's Humanistic Works”; Marta Albala
        Pelegrín (Cal State Polytechnic, Pomona), “Moving Audiences, Popes, and Kings:
        Baltasar del Río (1480-1540) and the Rebirth of Public Oratory”; Javier Patino Loira (
        Princeton University), “Controversies on Ciceronianism and Imitation between Italy and
        Spain: Antonio Agustín (1517-86).” RSA, 28 March 2015, Berlin, Germany.
Law and Literature in Spain. Chair and organizer: Susan Byrne. Presenters: William Clamurro
        (Emporia State U), “Models of Crime and Social Cohesion in Cervantes's Novelas
        ejemplares”; Rachel E. Holmes (U of St. Andrews), “Holy Matrimony? Re-Forming
        Clandestine Marriage in the Tale of the Lovers of Verona”; Michael S. Scham (U of St.
        Thomas), “El Cid, Cervantes, and the Role of Revenge in Law.” RSA, 28 March 2015,
        Berlin, Germany.
Literatura española del Siglo de Oro. Organizer: Comité Local Organizador. Chair: Susan Byrne.
        Presenters: Marta Pérez Rodríguez (U de Sao Paulo, Brasil), “Entre discursos: desde El
        coloquio de los perros hasta El coloquio de las perras”; René Aldo Vijarra (U de
        Córdoba, Argentina), “Cervantes y el oficio de saber decir”; Silvia Cobelo (U de Sao
        Paulo, Brasil), “De España a Brasil: el conturbado trayecto editorial de las Novelas
        ejemplares”; John Beusterien (Texas Tech U), “El origen de El coloquio de los perros
        según Amezúa: ajustando cuentas con un crítico del régimen fascista.” Asociación
        Internacional de Hispanistas, Buenos Aires, Argentina, 18 July 2013.




                                                                                            9
                      INITIAL DISCOVERY PROTOCOLS                                     P5118
     Case 3:17-cv-01104-VLB Document 82-23 Filed 05/15/19 Page 11 of 15




     Theater and Drama IV. Organizer: Ann E. Moyer (University of Pennsylvania). Chair: Susan
             Byrne. Presenters: Rinku Chatterjee (Syracuse University), “The Devil is an Ass: The
             Devil as a Mountebank”; Sarah Scott (Mount St. Mary's University), “Discovering the
             Sins of the Cellar in The Dutch Courtesan: ‘Turpe est difficiles habere nugas’”; Rachel
             Holmes (University of St. Andrews), “Invisible Intentions: Courtship and Contracts in
             Lope de Vega and John Webster.” RSA, Washington, D.C., 23 March 2012.
     Human Dignity and Reading the Renaissance. Chair and organizer: Susan Byrne. Presenters:
             Elena Pellús Pérez (Yale University), “The Dignity of Man in Sixteenth-Century
             Europe”; Carlota Fernández Travieso (Universidad de a Coruña, España), “La
             consideración del hombre: El Libro segundo del Espejo de Francisco de Monzón”; Daniel
             Lorca (University of Chicago), “Erasmus and the Kantian Erasmus: Two Ways to
             Construct the Dignity of Man.” MLA, Seattle, Washington, 6 January 2012.
     Recepción. Organizer: Comité Local Organizador. Chair: Susan Byrne. Presenters: José Servera
             Baño (Universidad de las Islas Baleares), “Presencia de la poesía de Fray Luis de León en
             los poetas españoles del siglo XIX”; Susan Byrne (Yale University), “Ficino en España.”
             Asociación Internacional Siglo de Oro, Poitiers, France, 15 July 2011.
     Ortodoxia y heterodoxia II. Organizer: Comité Local Organizador. Chair: Susan Byrne.
             Presenters: Heinz-Peter Endress (Universität Freiburg), “La ortodoxia retórica: sus
             refracciones y sus múltiples y variado reflejos y realizaciones oratorias en el Quijote”;
             Verena Dolle (Universität Geissen), “La bruja Cañizares y la teatralización de la
             subjetividad (femenina).” Organizer. Carmen Rivero (Universität Münster). Asociación
             de Cervantistas, Münster, Germany, 3 October 2009.
     Ficino in Art Theory and Poetics. Organizer. Valery Rees (London School of Economic Science).
             Chair: Susan Byrne. Presenters: Evelien Chayes (University of Cyprus), “Ficino in the
             Pléiade: lyrical crisis, lyrical renovation”; Steffen Schneider (Universität Tübingen),
             “Theory and Practice of Poetic Commentary in the Treatise De sole.” RSA, Los Angeles,
             CA, 20 March 2009.



PROFESSIONAL ORGANIZATIONS, MEMBERSHIP AND RECOGNITION

     Renaissance Society of America (2006 to present)
                     - Elected Discipline Representative in Hispanic Literatures, 2015-2017
     Asociación Internacional Siglo de Oro (2007 to present)
                     - Elected Vocal of the Junta Directiva, 2014-2017
                     - Member of the Comité de cuentas, 2014
                     - Member of the Comité de elecciones, 2011
     Cervantes Society of America (2007 to present)
                     - Elected Member of Executive Council, 2014-2016
                     - Nominated as candidate for Executive Council, 2013
     Asociación Internacional de Hispanistas (2007 to present)
                     - Nominated as candidate for Secretario general, 2013
                     - Member of the Comité de Selección de Candidatos, 2010
     Asociación de Cervantistas (2008 to present)



                                                                                                   10
                           INITIAL DISCOVERY PROTOCOLS                                        P5119
     Case 3:17-cv-01104-VLB Document 82-23 Filed 05/15/19 Page 12 of 15




      Society for Renaissance and Baroque Hispanic Poetry (2005 to present)
      Modern Language Association (1998 to present)




TALKS AT YALE

      “Cervantes' Reason of State: Don Quijote II, 1.” Series: Don Quixote: 400 years, 1615-2015, 22
              September 2014.
      “Ficino in Spain: History of a Critical Re-Write.” Renaissance Lunch Talk, 22 April 2013.
      “Ficino.” Guest Lecturer, 25 October 2011. Yale University Renaissance Studies Graduate
              Seminar, RNST 500a. Introduction to Renaissance Studies: Renaissance Italy. Professors
              Francesca Trivellato and Angela Capodivacca.
      “Cervantes' mos hispanicus.” Whitney Fellows Luncheon, 24 February 2010.
      Directed Studies Lectures on Don Quijote, January 2010 and January 2009.



WORKSHOPS

      Re-imagining the Humanities, Mellon Foundation, Yale University, 2014
      Seminar on Medieval and Early Modern Studies, Graduate Center, CUNY, 2001-2002


SERVICE TO THE PROFESSION

      Panel reviewer, Fellowships, Romance Literature and Studies, NEH
      Manuscript review for Lexington Books
      Manuscript review for University of Toronto Press
      Peer review for Law and Literature
      Peer review for Renaissance Quarterly
      Peer review for Bulletin of Spanish Studies
      Peer review for Cervantes: Bulletin of the Cervantes Society of America
      Peer review for Rocky Mountain Review
      Peer review for La corónica




SERVICE TO THE UNIVERSITY

      YALE

      Proposed Beinecke course on Spanish Paleography offering, taught by Dr. John O'Neill, Director
              of the Hispanic Society of New York, May 2014
      Director of Undergraduate Studies in Spanish, Department of Spanish & Portuguese, Yale: 2009-
              2010, and 2011-2015



                                                                                                  11
                            INITIAL DISCOVERY PROTOCOLS                                      P5120
     Case 3:17-cv-01104-VLB Document 82-23 Filed 05/15/19 Page 13 of 15




      Chair of Undergraduate Curriculum Committee on Spanish, Yale: 2009-2010, and 2011-2015
      Yale College, Selection Committee for incoming freshman class, 2011-2015
      Preference Selection system for Spanish language courses, 2011-2015
      Selection Committee for Graduate Program in Spanish, Yale, 2009-2015
      Selection Committee for Graduate Program in Renaissance Studies, 2013 and 2014
      Spanish Summer Study Abroad instructor selection committee, 2012 and 2014
      Search Committee, Assistant Professor position, 2011-2012
      Graduate School Diversity Recruitment Coordinator for Department of Spanish & Portuguese,
              2011 and 2012
      Whitney Humanities Center, Selection Committee for Mellon Postdoctoral Fellows, 2010
      Yale College Course of Study Committee, 2009-2010
      Undergraduate Curriculum Committee on Spanish, 2008-2009

      SUNY ONEONTA

      College Senator, 2007-2008
      Assessment Committee, 2006-2007
      Language Lab Committee, 2006-2007
      Curriculum Committee, Fall 2006
      Search Committee, Assistant Professor Position, 2008
      Spanish Textbook Committee, 2008
      Volunteer for Admissions Open House, Fall 2007
      Faculty Discussant for Women's and Gender Studies film presentation, 2007
      Spanish Program Review, 2006-2007
      Faculty Moderator for HOLA Club's film presentations, 2006-2007


READER AND ADVISOR AT YALE

READER FOR DOCTORAL DISSERTATIONS

      2014:   Anita Savo, Porque fago libros: Authority and Authorship in the Works of Juan Manuel

              Laurie Lomask, Modernity in Stride: Walking in Modern Spanish Literature

      2013:   Jennifer Darrell, Left Hanging: The "mundo al revés" motif in Spanish Golden Age
              Literature

      2012:   Evelyn Elizabeth Scaramella, Remembering al-Andalus: Representations of Race in
              Early Twentieth-Century Spanish Literature and Culture

              Elena Pellús-Pérez, Entre el Renacimiento y el Nuevo Mundo: Vida y obras de Hernán
              Pérez de Oliva (1494?-1531)

              Daniel García-Donoso, Sedimentos de la religión en la ficción española contemporánea




                                                                                                   12
                            INITIAL DISCOVERY PROTOCOLS                                     P5121
     Case 3:17-cv-01104-VLB Document 82-23 Filed 05/15/19 Page 14 of 15




              Alessia Dalsant, Framing Mediterranean Culture: How the Frame Tale Shaped European
              Storytelling in the Medieval Period

      2009:   Shialing Kwa, Double-Cross: Juan Manuel and the Ambiguous Art of Betrayal

              William Hastings Hinrichs, The Invention of the Sequel: Expanding Prose Fiction in
              Early Modern Spain

              David Assouline, The Utopian Fictions of Alfonso X

      2008:   José A. Cárdenas Bunsen, The Canon Law Traditions in the Writings of Fray Bartolomé
              de las Casas



READER FOR DISSERTATION PROPOSALS

      2015:   José Ramón Sabín Lestayo, El Gran Animal: bases literarias para un principio biológico
                      de origen y expansión del castellano entre los siglos XVI y XX
              Jose Simonet, Hijos de la extrañeza: la poética de la ficcionalización del sujeto lírico en
                      la poesía de la experiencia
              Luis Bautista Boned, La historia de mis padres: Subjetividad y post-producción de la
                      memoria en la novela sobre la Transición

      2014:   Matthew Tanico, Things in Don Quijote
              Veronica Mayer, Crime, Punishment, and the Modernity of 19th-century Spain
              Stephanie Rohner, La Historia antigua de México de Francisco Javier Clavigero y la
                      tradición americanista italiana
              Janelle Gondar, The Evolution and Revolution of the Haiku in Ibero-America
              Ian Althouse, Writing Queer Identities in the Turn of the Twentieth-Century Spanish
                      American Novel
              Diego del Río Arrillaga, La “greguería viva” en el nacimiento de la novela de Ramón
                      Gómez de la Serna

      2013:   Fernando Riva, Libro de Alexandre
              Sarah Piazza, La Diva y el Maestro de Ceremonias: la música popular y la ficción
                      narrativa en el Caribe hispánico (1965-2002)
              Juan Pablo Rodríguez-Argente, Cazadores letrados: nobleza, sabiduría y naturaleza en los
                      tratados de caza medievales castellanos
              María Gracia Ríos Taboada, Relecturas y rivalidades en las obras dramáticas sobre la
                      conquista española de América

      2012:   Mariana Melo-Vega, Maternidad y trauma histórico en la novela hispanoamericana
                      contemporánea: Juan Rulfo, Tomás Eloy Martínez y Alonso Cueto
              Laurie Lomask, The Art of Walking in Modern Spanish Literature
              Tanya Romero-González, Mundos liminares: Lo material y la lucinación en la literatura y
                      el cine español contemporáneo
              Elizabeth Gansen, Oviedo and his Interlocutors on the Natural World of the Indies

      2011:   Anita Savo, The Life of Don Juan Manuel



                                                                                                        13
                             INITIAL DISCOVERY PROTOCOLS                                          P5122
     Case 3:17-cv-01104-VLB Document 82-23 Filed 05/15/19 Page 15 of 15




              Jennifer Darrell, Writing Spain's Upside Down Golden Age
              Ricardo Monsalve C., La Historia Natural y Moral de las Indias de Joseph de Acosta y la
                      concepción de la historia en la historiografía indiana de siglo XVI

      2010:   Brais Outes-León, Poéticas de la creación: imaginación y modernidad en América Latina
              (1890-1945)

      2009:   Tatiana Alekseeva, Danza y literatura: las coreografías textuales de la identidad
                      hispanoamericana
              Wan Tang, Haunting Modernity: Forms and Uses of Fantastic Short Stories in
                      Nineteenth-Century Spain
              Elena Pellús Pérez, Hernán Pérez de Oliva: La Historia de la invención de las Indias y la
                      conquista de la lengua castellana
              Daniel García-Donoso, Religión e identidad en la narrativa española contemporánea.
              Alessia Dalsant, Framing women: a study of the role of women in the framed tale
                      tradition

      2008:   María Escalante, La naturaleza en la narrativa de entresiglos: de José Martí a Eustacio
              Rivera

SENIOR THESIS ADVISOR

      2012:   David Ortega, La caracterización de la mujer donjuanesca en El burlador de Sevilla y
              Don Juan Tenorio: honra, misoginia y contratos

      2009:   Kathryn Sarnoski, La santería y la salud mental en la historia de la inmigración y la
              literatura cubana

              Caitlyn Duffy, Los narradores del Quijote: ¿quiénes son?


READER FOR SENIOR ESSAY IN ENGLISH

      2012: Nick Dyen, ‘No se presta a bromas’: An analysis of the role of humor in Cortázar's
      Rayuela


SOPHOMORE YEAR ADVISOR

      2014-2015: Edward Gaines, Andrew Herrera, Hope VanBronkhorst

      2009-2010: Amy Rodriguez, Hannah Mendlowitz, Christina Marmol, Daniel Hansen




                                                                                                        14
                             INITIAL DISCOVERY PROTOCOLS                                         P5123
